Title: Enclosure I: Demand for the Delivery of Two Fugitives
From: Jefferson, Thomas
To: 


             United States. District of Columbia. to wit.
             Philip Williams & Jacob Ray charged with having committed a felony within the said district, having fled from justice, and being found and arrested as is said in the State of Virginia, I have according to the constitution of the US. and to the laws in such cases provided, on behalf of the said district, demanded in due form, from the Executive authority of the said state that the sd Philip and Jacob be delivered up, to be removed to the said district and proceeded against according to law: of which demand notice is hereby given to all persons having custody of the said fugitives, or having authority in the premisses, in order that they may be detained in custody until the orders of the Executive of Virginia shall be recieved, for the obtaining of which measures are now pursuing with due diligence. Certified under my hand at the city of Washington in the district aforesaid this 21st. day of June 1804 
            
              Th: Jefferson
            
          